Dickson, J.
A motion has been filed to quash service of summons made upon the First National Bank of Pierre, South Dakota. This service was made upon B. A. Cummins, its vice-president.
The ground for the motion is that Cummins was at the time of the service within this jurisdiction under the instructions from his attorneys in this city, and for the sole purpose of consulting said attorneys in reference to certain rights which said bank claimed to have in certain property involved in another action pending in this jurisdiction.
. It is well understood that one who is within the jurisdiction of any court for the sole purpose of assisting or taking part in an action pending therein is exempt from service of summons. The reason of this rule is that every proper means possible must be employed to facilitate the ascertainment of the truth in a trial. The fact that Cummins, either for himself or his bank, instituted an independent action in replevin as to this property in question instead of entering this action makes no difference. He had a right to exercise his choice as to remedies.
The fact that this bank and Cummins entered into an agreement in writing tó indemnify the sheriff for extra care of the property seized in this action is not an appearance in this action for any purpose.
Motion granted.